Notice of Allowance
This is a reissue application of U.S. Patent No. 9,862,308 (“the ‘308 patent”). This application was filed 11/15/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Also in light of the effective filing date of the ‘308 patent the AIA  first to file provisions govern.
Applicant filed a preliminary amendment on 11/15/2019, in which claim 1 was amended, claim 3 canceled, and claims 11-17 were added. Following an Office action, applicant filed a response on 3/22/2022 (“Response”) in which claim 1 was amended and a new reissue declaration was filed. Claims 1, 2, and 4-17 are pending. The amendments and new declaration overcome all of the prior rejections.

Claim Construction 112(f)
The discussion from the previous Office action is not changed by the amendment. 

Claim Rejections - 35 USC § 251
The rejection for an improper error statement is withdrawn in light of the new declaration filed with the Response. The new declaration uses the error statement suggested by the examiner in the prior action and is proper.
The rejection for improper recapture is withdrawn in light of the amendment to claim 1. Applicant has added back to claim 1: “wherein the mounting groove is open on one side that faces the mirror, and the BSD module is mounted in the mounting groove of the BSD-integrated holder through the open side.” This was part of the surrender generating limitation as shown in 

Allowable Subject Matter
Claims 1, 2, and 4-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, and 4-13, there is not taught or disclosed in the prior art a vehicle side mirror as claimed having a blind spot detection (BSD)-integrated mirror holder which supports the mirror and includes a mounting groove formed in a front surface of the BSD-integrated mirror holder that faces the mirror, a BSD module mounted in the mounting groove, wherein the mounting groove is open on one side that faces the mirror. 
This is lacking from the prior art such as Minikey for similar reasons as discussed in the prior action re: claim 14.
Regarding claims 14-17, reasons were given in the prior action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992